Citation Nr: 1813600	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-64 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the bilateral feet.

2.  Entitlement to service connection for residuals of cold injury to the bilateral legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, T.R.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1948 to February 1952, with service in Korea during the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a Board hearing held in February 2018.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's bilateral foot and leg disabilities had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold injury to the bilateral feet have been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

2.  The criteria for service connection for residuals of cold injury to the bilateral legs have been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection is warranted for disabilities of the bilateral feet and legs as a result of cold weather injuries in service.  The Veteran reports experiencing symptoms of chronic pain, numbness, tingling, redness, skin problems and feeling of coldness in his lower extremities during the appeal period, and that these symptoms began during his service in Korea and have been recurrent since that time.  See February 2018 Hr'g Tr. at 7.  The Veteran reported that while stationed in Korea, he was assigned to the Military Police unit and was exposed to extremely cold weather for twelve to fourteen hours at a time while on duty.  See February 2018 Hr'g Tr. at 3, 5.  He reported that when he removed his boots that it was so cold that his socks would be frozen on to bottom of the boots.  See March 2012 Written Statement.  In addition, he testified that immediately following his separation from service these problems continued and have persisted to the current day.  The Veteran is competent to report his experiences with extreme cold weather in service and the symptoms he suffered since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his testimony to be credible because it is consistent with the circumstances of his service and corroborated by the March 2012 witness statement of registered nurse S.S., who has known him for more than 50 years and observed his ongoing complaints of and treatment for chronic pain and nerve damage in the feet and legs.  Also of record are two medical opinions from his treating physician's linking the Veteran's poor circulation and severe peripheral neuropathy affecting the bilateral legs and feet to his cold weather injuries in service.  See January 2012 Medical Opinion of Dr. P.R.M. and November 2015 Medical Opinion of VA treating physician Dr. C.L.S.  In light of this evidence, the Board finds that all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303; Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  


ORDER

Service connection for residuals of a cold injury to the bilateral feet is granted.

Service connection for residuals of a cold injury to the bilateral legs is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


